 

 



Exhibit 10(a)

 

NASD

SUBORDINATED LOAN AGREEMENT

FOR EQUITY CAPITAL

SL-5

AGREEMENT BETWEEN:

 

          Lender    SunAmerica Inc.                                        
                    
                                (Name)

         1 SunAmerica Center                                        
                             

         1999 Avenue of the Stars, 38th
Floor                                           
                                        (Street Address)

 

Los Angeles                         California                             
90067- 6002
   (City)                                    (State)                            
         (Zip)

AND

 

           Broker-Dealer      Royal Alliance Associates, Inc                  
                                                 (Name)

            733 Third Avenue                                        
                             
                                        (Street Address)

 

 

New York                                   New York                             
10017
   (City)                                      (State)                         
       (Zip)

 

NASD ID No:  023131                                           

Date Filed:  August 18, 1999                   NASD

NASD FORM SL-5



1

--------------------------------------------------------------------------------



SUBORDINATED LOAN AGREEMENT

FOR EQUITY CAPITAL

 

                AGREEMENT dated August 4, 1999 to be effective August 23, 1999
between SunAmerica Inc. (the "Lender")and Royal Alliance Associates, Inc. (the
"Broker-Dealer").

                In consideration of the sum of $                4,500,000.00 and
subject to the terms and conditions hereinafter set forth, the Broker-Dealer
promises to pay to the Lender or assigns on Sept. 23, 2002 (the "Scheduled
Maturity Date") (the last day of the month at least three years from the
effective date of this Agreement) at the principal office of the Broker-Dealer
the aforedescribed sum and Interest theron payable at the rate of 8.0*    % per
annum from the effective date of this Agreement, which date shall be the date so
agreed upon by the Lender and the Broker-Dealer unless otherwise determined by
the National Association of Securities Dealers, Inc. (the "NASD").  This
Agreement shall not be considered a satisfactory subordination agreement
pursuant to the provisions of 17 CFR 240.15c3-d unless and until the NASD has
found the Agreement acceptable and such Agreement has become effective in the
form found acceptable.

                The cash proceeds covered by this Agreement shall be used and
dealt with by the Broker-Dealer as part of its capital and shall be subject to
the risks of the business. The Broker-Dealer shall have the right to deposit any
cash proceeds of the Subordinated Loan Agreement in an account or accounts in
its own name in any bank or trust company.

                The Lender irrevocably agrees that the obligations of the
Broker-Dealer under this Agreement with respect to the payment of principal and
interest shall be and are subordinate in right of payment and subject to the
prior payment or provision for payment in full of all claims of all other
present and future creditors of the Broker-Dealer arising out of any matter
occurring prior to the date on which the related Payment Obligation (as defined
herein) matures consistent with the provisions of 17 CFR 240.15c3-1 and
240.15c3-d, except for claims which are the subject of subordination agreements
which rank on the same priority as or are junior to the claim of the Lender
under such subordination agreements.

I.                PERMISSIVE PREPAYMENTS (OPTIONAL)               

                At the option of the Broker-Dealer, but not at the option of the
Lender, payment of all or any part of the "Payment Obligation" amount hereof
prior to the maturity date

 

NASD FORM SL-5

*Interest to be paid quarterly from and after the effective date of this
Agreement.



 

2

--------------------------------------------------------------------------------

may be made by the Broker-Dealer only upon receipt of the prior written approval
of the NASD, but in no event may any prepayment be made before the expiration of
one year from the date this Agreement became effective.  No prepayment shall be
made if, after given effect thereto (and to all payments of Payment Obligations
under any other subordination agreements than outstanding, the maturity of which
are scheduled to fall due either within six months after the date such
prepayment is to occur or on or prior to the date on which the Payment
Obligation hereof is scheduled to mature, whichever date is earlier), without
reference to any projected profit or loss of the Broker-Dealer, either aggregate
indebtedness of the Broker-Dealer would exceed 1000 percent of its net capital
or such lesser percent as may be made applicable to the Broker-Dealer from time
to time by the NASD, or a governmental agency or self-regulatory body having
time to time by the NASD, or a governmental agency or self-regulatory body
having appropriate authority, or if the Broker-Dealer is operating pursuant to
paragraph (a)(1)(ii)of 17 CFR 240.15c3-1, its net capital would be less than
five percent of aggregate debit items computed in accordance with 17 CFR
240.15c3-3a, or if registered as a futures commission merchant, 7 percent of the
funds required to be segregated pursuant to the Commodity Exchange Act and the
regulations thereunder, (less the market value of commodity options purchased by
option customers on or subject to the rules of a contract market, provided,
however, the deduction for each option customer shall be limited to the amount
of customer funds in such option customer's account,) if greater, or its net
capital would be less than 120 percent of the minimum dollar amount required by
17 CFR 15c3-1 including paragraph (a)(1)(ii), if applicable, or such greater
dollar amount as may be made applicable to the Broker-Dealer by the NASD, or a
governmental agency or self-regulatory body having appropriate authority.

II.                SUSPENDED REPAYMENTS

                (a)                The Payment Obligation of the Broker-Dealer
shall be suspended and shall not mature if after giving effect to such payment
(together with the payment of any Payment Obligation of the Broker-Dealer under
any other subordination agreement scheduled to mature on or before such Payment
Obligation) the aggregate indebtedness of the Broker-Dealer would exceed 1200
percent of its net capital or such lesser percent as may be made applicable to
the Broker-Dealer from time to time by the NASD, or a governmental agency or
self-regulatory body having appropriate authority, or if the Broker-Dealer is
operating pursuant to paragraph (a)(1)(ii) of 17 CFR 240.15c3-1, its net capital
would be less than 5 percent of aggregate debit items computed in accordance
with 17 CFR 240.15c3-3a, or if registered as a futures commission merchant, 6
percent of the funds required to be segregated pursuant to the Commodity
Exchange Act and the regulations thereunder, (less the market value of commodity
options purchased by option customers on or subject to the rules of a contract
market, provided, however, the deduction for each option customer shall be
limited to the amount of customer funds in such option customer's account), if
greater, or its net capital would be less than 120 percent of the minimum dollar
amount required by 17 CFR 240.15c3-1 including paragraph (a)(1)(ii), if
applicable, or such greater dollar amount as may be made applicable to the
Broke-Dealer by the NASD, or a governmental agency or self-regulatory body
having appropriate authority.

NASD FORM SL-5

 

3

--------------------------------------------------------------------------------



III.           NOTICE OF MATURITY

                The Broker-Dealer shall immediately notify the NASD if, after
giving affect to all payments of Payment Obligations under subordination
agreements then outstanding which are then due or mature within six months
without reference to any projected profit or loss of the Broker-Dealer, either
the aggregate indebtedness of the Broker-Dealer would exceed 1200 percent of its
net capital, or in the case of a Broker-Dealer operating pursuant to paragraph
(a)(1)(ii) of 17 CFR 240.15c3-1, its net capital would be less than 5 percent of
aggregate debit items computed in accordance with 17 CFR 240.15c3-3a, or if
registered as a futures commission merchant, 6 percent of the funds required to
be segregated pursuant to the Commodity Exchange Act and the regulations
thereunder, (less the market value of commodity options purchased by option
customers on or subject to the rules of a contract market, provided, however,
the deduction for each option customer shall be limited to the amount of
customer funds in such option customer' s account, if greater, and in either
case, if its net capital would be less than 120 percent of the minimum dollar
amount required by 17 CFR 240.15c3-1 including paragraph (a)(1)(ii), if
applicable, or such greater dollar amount as may be made applicable to the
Broker-Dealer by the NASD, or a governmental agency or self-regulatory body
having appropriate authority.

IV.                BROKER DEALERS CARRYING THE ACCOUNTS OF SPECIALISTS
AND MARKET MAKERS IN LISTED OPTIONS

                A Broker-Dealer who guarantees, endorses, carries or clears
specialist or market-maker transactions in options listed on a national
securities exchange or facility of a national securities association shall not
permit a reduction, prepayment, or repayment of the unpaid principal amount if
the effect would cause the equity required in such specialist or market-maker
accounts to exceed 1000 percent of the Broker-Dealer's net capital or such
percent as may be made applicable to the Broker-Dealer from time to time by the
NASD or a governmental agency or self-regulatory body having appropriate
authority.

NASD FORM SL-5







4

--------------------------------------------------------------------------------


V.                LIMITATION ON WITHDRAWAL OF EQUITY CAPITAL

                The proceeds covered by this Agreement shall in all respects be
subject to the provisions of paragraph (a) of 17 CFR. 15c3-1.  Pursuant thereto
no equity capital of the Broker-Dealer or a subsidiary or affiliate consolidated
pursuant to 17 CFR 240.15c3-1, whether in the form of capital contributions by
partners, par or stated value of capital stock, paid-in capital in excess of
par, retained earnings or other capital accounts, may be withdrawn by action of
a stockholder or partner, or by redemption or repurchase of shares of stock by
any of the consolidated entities or through the payment of dividends or any
similar distribution, nor may any unsecured advance or loan be made to a
stockholder, partner, sole proprietor, or employee if, after giving effect
thereto and to any other such withdrawals, advances or loans and any payments of
Payment Obligations under withdrawal, advances or loan, either aggregate
indebtedness of any of the consolidated satisfactory subordination agreements
which are scheduled to occur within six months following such withdrawal,
advances or loan, either aggregate indebtedness of any of the consolidated
entities exceed 1000 percent of its net capital, or in the case of a
Broker-Dealer operating pursuant to paragraph (a)(1)(ii) of 17 CFR 240.15c3-1,
its net capital would be less than 5 percent of aggregate debit items computed
in accordance with 17 CFR 240.15c3-3a, or if registered as a futures commission
merchant, 7 percent of the funds required to be segregated pursuant to the
Commodity Exchange Act, and the regulations thereunder, (less the market value
of commodity options purchased by option customers on or subject to the rules of
a contract market, provided, however, the deduction for each option customer
shall be limited to the amount of customer funds in such option customer's
account,) if greater, and in either case, if is net capital would be less than
120 percent of the minimum dollar amount required by 17 CFR 240.15c3-1 including
paragraph (a)(1)(ii), if applicable, or such greater dollar amount as may be
made applicable to the Broker-Dealer by the NASD, or a governmental agency or
self-regulatory body having appropriate authority; or should the Broker-Dealer
be included within such consolidation, if the total outstanding principal
amounts of satisfactory subordination agreements of the Broker-Dealer (other
than such agreements which qualify as equity under paragraph (a) of 17 CFR
240.15c3-1) would exceed 70 percent of its debt/equity total, as this term is
defined in paragraph (d) of 17 CFR 240.15c3-1, for a period in excess of 90
days, or for such longer period which the Commission may upon application of the
Broker-Dealer grant in the public interest or for the protection of investors.

VI.                BROKER DEALERS REGISTERED WITH CFTC

                If the Broker-Dealer is a futures commission merchant or
introductory broker as that term is defined in the Commodity Exchange Act, the
Organization agrees, consistent with the requirements of Section 1.17(h) of the
regulations of the CFTC (17 CFR 1.17(h)), that

NASD FORM SL-5

 

5

--------------------------------------------------------------------------------

 

(a)                Whenever prior written notice by the Broker-Dealer to the
NASD is required pursuant to the provisions of this Agreement, the same prior
written notice shall be given by the Broker-Dealer to (i) the CFTC at its
principal office in Washington, D.C. attention Chief Account of Division of
Trading and Markets, and/or (ii) the commodity exchange of which the
Organization is a member and which is then designated by the CFTC as the
Organization's designated self-regulatory organization (the DSRO);

(b)                Whenever prior written consent, permission or approval of the
NASD is required pursuant to the provisions of this Agreement, the Broker-Dealer
shall also obtain the prior written consent, permission or approval of the CFTC
and/or of the DSRO; and,

(c)                Whenever the Broker-Dealer receives written notice of
acceleration of maturity pursuant to the provisions of this Agreement, the
Broker-Dealer shall promptly give written notice thereof to the CFTC at the
address above stated and/or to the DSRO.

VIII.                GENERAL

                In the event of the appointment of a receiver or trustee of the
Broker-Dealer or in the event of its insolvency, liquidation pursuant to the
Securities Investor Protection Act of 1970 or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganizations whether or not pursuant to
bankruptcy laws, or any other marshaling of the assets and liabilities of the
Broker-Dealer, the Payment Obligation of the Broker-Dealer shall mature, and the
holder hereof shall not be entitled to participate or share, ratably or
otherwise in the distribution of the assets of the Broker-Dealer until all
claims of all other present and future creditors of the Broker-Dealer, whose
claims are senior hereto, have been fully satisfied.

                This Agreement shall not be subject to cancellation by either
the Lender of the Broker-Dealer, and no payment shall be made, nor the Agreement
terminated, rescinded or modified by mutual consent or otherwise if the effect
thereof would be insistent with the requirements of 17 CFR 240.15c3-1 and
240.15c3-d.

NASD FORM SL-5

 

6

--------------------------------------------------------------------------------

              

 

This Agreement may not be transferred, sold, assigned, pledged, or otherwise
encumbered or otherwise disposed of, and no lien, charge or other encumbrance
may be created or permitted to be created thereof without the prior written
consent of the NASD.

                The Lender irrevocably agrees that the loan evidenced hereby is
not being made in reliance upon the standing of the Broker-Dealer as a member
organization of the NASD or upon the NASD surveillance of the Broker-Dealer's
financial position or its compliance with the By-laws, rules and practices of
the NASD.  The Lender has made such investigation of the Broker-Dealer and its
partners, officers, directors, and stockholders as the Lender deems necessary
and appropriate under the circumstances.

                The Lender is not relying upon the NASD to provide any
information concerning or relating to the Broker-Dealer and agrees that the NASD
has no responsibility to disclose to the Lender any information concerning or
relating to the Broker-Dealer which it may now, or at any future time, have.

                The term "Broker-Dealer", as used in this Agreement, shall
include the broker-dealer, its heirs, executors, administrators, successors and
assigns.

                The term "Payment Obligation" shall mean the obligation of the
Broker-Dealer to repay cash loaned to it pursuant to this Subordinated Loan
Agreement.

                The provisions of this Agreement shall be binding upon the
Broker-Dealer and the Lender, and their respective heirs, executors,
administrators, successors, and assigns.

                Any controversy arising out of or relating to this Agreement may
be submitted to and settled by arbitration pursuant to the By-Laws and rules of
the NASD.  The Broker-Dealer and the Lender shall be conclusively bound by such
arbitration.

                This instrument embodies the entire agreement between the
Broker-Dealer and the Lender and no other evidence of such agreement has been or
will be executed without prior written consent of the NASD.

                This Agreement shall be deemed to have been made under, and
shall be governed by, the laws of the State of California in all respects.

NASD FORM SL-5


 



7

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF the parties have set their hands and seal
this 4th day of August 1999

 

                                                                               
                Royal Alliance Associates, Inc.                            

                                                               
                                                        (Name or Broker-Dealer)

 

                                                                               
                By        Bettyann Sullivan         8/4/99              L.S.

                                                               
                                                           (Authorized Person)

                                                                               
                                         Chief Financial Officer

 

                                                                               
                SunAmerica, Inc.                                        
         L.S.

                                                               
                                                                        (Lender)

 

                                                                               
                By ___James R. Belardi                                      L.S.

                                                                               
                                            Executive Vice President

 

                                                                               
                FOR NASD USE ONLY

                               

                                                                               
                ACCEPTED BY:  Gerald Dougherty                              

                                                               
                                                                               
(Name)

 

                                      
                                          
                                                                 Assistant
Director       

                                                               
                                                                               
(Title)

 

                                                                               
                EFFECTIVE DATE:  8/23/99

                                                                               
                LOAN NUMBER:  10-E-SLA-11033

NASD FORM SL-5




 

8

--------------------------------------------------------------------------------

 

SUBORDINATED LOAN AGREEMENT

LENDER'S ATTESTATION

 

 

                It is recommended that you discuss the merits of this investment
with an attorney, accountant or some other person who has knowledge and
experience in financial and business matters prior to executing this Agreement.



 

1. 

I have received and reviewed NASD Form SLD, which is a reprint of   Appendix D
of 17 CFR 240.15c3-1, and am familiar with its provisions.

 

2.

I am aware that the funds or securities subject to this Agreement are
not  covered by the Securities Investor Protection Act of 1970.

 

3.

I understand that I will be furnished financial statements pursuant to SEC Rule
17a-5(c).

 

4.

On the date this Agreement was entered into, the broker-dealer carried funds  or
securities for my account. (State Yes or No) ____No__________.

 

5.

Lender's business relationship to the broker-dealer is:  Lender is
an                   intermediate holding company of Broker-Dealer and
continuously monitors fiscal status and reports of Broker-Dealer.

 

6.

If the partner or stockholder is not actively engaged in the business of
the broker-dealer, acknowledge receipt of the following:



 

 

a.

Certified audit and accountant's certificate dated ___________

 

 

b. 

Disclosure of financial and/or operational problems since the last  certified
audit which required reporting pursuant to SEC Rule 17a-11.  ( If no such
reporting was required, state "none") _______________________

 

 

c.

Balance sheet and statement of ownership equity dated _____________

 

 

d. 

Most recent computation of net capital and aggregate indebtedness or  
                                aggregate debit items dated ______________
reflecting a net capital of                                               
$___________ and a ratio of ___________.

 

 

e. 

Debt/equity ratio as of _____________ of ____________.

 

 

f. 

Other disclosures:  ______________________

 

 

 

 

 



Dated:  August 4, 1999                                      James R.
Belardi                                                       L.S.
                                                               
              (Lender)

NASD FORM SL-5

 




9

--------------------------------------------------------------------------------

 

SUNAMERICA INC. 

CERTIFICATE OF SECRETARY

 

           I, Susan L. Harris, the duly appointed, qualified and acting
Secretary of SunAmerica Inc., a Delaware corporation (the "Corporation"), do
hereby certify that the following is a true and correct copy of the resolutions
duly adopted by the Executive Committee of the Board of Directors of the
Corporation, effective as of March 10, 1999, and that such resolutions are in
full force and effect as of the date hereof: 





WHEREAS, this Corporation, from time to time, reviews the net capital infusion
needs of its wholly-owned broker-dealer subsidiaries, registered with the
Securities and Exchange Commission and members of the National Association of
Securities Dealers, Inc., which include, but not limited to, SunAmerica Capital
Services, Inc., Advantage Capital Corporation, SunAmerica Securities, Inc.,
Royal Alliance Associates, Inc., Sentra Securities Corporation, Spelman & Co.,
Inc. and FSC Securities Corporation, and in conjunction with such review intends
to provide subordinated loans to such subsidiaries pursuant to Subordinated Loan
Agreements for Equity Capital;

WHEREAS, it is in the best interests of this Corporation to provide blanket
authorization fur such subordinated loan transactions;

NOW, THEREFORE, BE IT RESOLVED that the Chairman, any Vice Chairman, any
Executive Vice President, or the Treasurer (the "Designated Officers"), acting
alone, be, and each hereby is authorized to effect subordinated loans to the
wholly-owned broker-dealer subsidiaries of the Corporation, in an aggregate
principal amount not to exceed Fifty Million Dollars ($50,000,000), and to make,
execute and deliver such loan agreements and other documents evidencing such
loans, including any Subordinated Loan Agreement for Equity Capital, as deemed
necessary or appropriate;

RESOLVED FURTHER that each of the Designated Officers are hereby authorized to
make such changes in the terms and conditions of such Subordinated Loan
Agreements as may be necessary to conform to the requirements of Title 17 CFR
§240.15c 3-ld and the rules of the National Association of Securities Dealers;
and

 



--------------------------------------------------------------------------------

 

RESOLVED FURTHER that the Executive Committee hereby ratifies any and all action
that may have been taken by the officers of this Corporation in connection with
the foregoing resolutions and authorizes the officers of this Corporation to
take any and all such further actions as may be deemed appropriate to reflect
these resolutions and to carry out their tenor, effect and intent.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Corporation this 12th day of August 1999.

 

                                      
                                                        /s/ Susan L.
Harris                                      
                                        
                                                      Secretary

 

(SEAL)

 

--------------------------------------------------------------------------------

 

OFFICER'S CERTIFICATE 

I, James Belardi, Executive Vice President of SunAmerica Inc., a Delaware
corporation (this "Corporation"), do hereby certify that the execution of the
Subordinated Loan Agreement for Equity Capital entered into by and between this
Corporation and its broker-dealer subsidiary Royal Alliance Associates, Inc.,
dated August 4, 1999, does not cause the aggregate principal amount of all
outstanding loans made by this Corporation to its broker-dealer subsidiaries to
exceed $50 million. 

 

 

                                      
                                                        /s/ James Belardi
                                      
                                        
                                                      James Belardi, Executive
Vice President

 

 